—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered June 13, 1996, convicting him of rape in the first degree, sodomy in the first degree, and burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The complainant’s testimony that the defendant had killed his son-in-law several years before he raped and sodomized her and that the defendant had previously exhibited abusive *411behavior towards her was properly admitted to establish her state of mind for the purpose of proving the forcible compulsion element of these crimes (see, People v Cook, 93 NY2d 840; People v George, 197 AD2d 588). We agree with the County Court that the probative value of this testimony outweighed its prejudicial effect (see, People v Ely, 68 NY2d 520; see also, People v Thompson, 158 AD2d 563).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80; see also, People v Davis, 238 AD2d 517).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit (see, People v Mathis, 150 AD2d 613; People v Mehmedi, 69 NY2d 759). Ritter, J. P., Friedmann, McGinity and Smith, JJ., concur.